Case 4:18-mj-01886 Document 1 Filed in TXSD on 11/26/18 Page 1 of 7

AOQl (Rev. ll/l l) Criminal Complaint

 

mfg

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT CoURT ' *°
for the NOV 2 6 2018
Southern District of Texas -
M@awmg§!p.m
Unlted States of America )
v. )
Jose NuNEz-Arenano, aka MANUEL, aka viEJoN; ) Ca$e N°~ g l ,
Hubar NuNEz-Areuano, aka GoRoo ) bi m “ §
> d
)
)
Defendanl(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best ot` my knowledge and belief.
On or about the date(s) of AUQU8123. 2018 in the county of Hal'riS in the
Southern District of Texas v , the defendant(s) violated:
Code Section Oj”ense Descrz'ption
8 U.S.C. § 1324(a)(1)(A)(v)(|) Defendants combined, conspired, confederated and agreed with each other,

and with persons known and unknown, to transport and move illegal aliens
within the United States, in any manner whatsoever, knowingly an in reckless
disregard of the fact that such aliens had come to, entered and remained in
the United States in violation of |aw, and to concea|, harbor and shield from
detection the said aliens, in violation of Tit|e 8, United States Code, Sections
1324(a)(1)A)(ii), 1324(a)(1)(A)(iii) and 1324(a)(1)(B)(i).

This criminal complaint is based on these facts:

SEE ATTACHMENT "A

d Continued on the attached sheet.

@7¢%

/ %mlezt 's signature /

Ricardo Morales, HSl Special Agent .

Primed name and title

 

Sworn to before me and signed in my presence

Date; 11/26/2018 DCAK m

 

Judge ’s signature

City and Sta!e: Houston, Texas Dena Hanovice Pa|ermo, U.S. Magistrate Judge
Primed name and title

 

 

 

Case 4:18-mj-01886 Document 1 Filed in TXSD on 11/26/18 Page 2 of 7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Ricardo Morales, being first duly sworn, depose and state the following:

l. I am a Special Agent, having been so employed since 2001 with the U.S. Department of
Justice, Immigration and Naturalization Service (INS), further converted in 2003 to the
Department of Homeland Security (DHS), lmmigration and Customs Enforcement (ICE),
Homeland Security Investigations (HSI). I am presently assigned to the HSI Houston Human
Smuggling Group, with investigative responsibility for cases in the Southern District of Texas-
Houston Division. As an HSl Special Agent, my job and responsibilities include conducting
investigations of violations of the immigration and customs laws of the United States, to include
alien smuggling, pursuant to Title 8, United States Code, § 1324; and related offenses. l attended
the Federal Law Enforcement Training Center at Glynco, Georgia, where I received training for
accomplishing my criminal investigator duties. Fuxthermore, l also received training on a
continuing basis for maintaining my proficiency pertaining to criminal investigator work.

2. This affidavit is made in support of the Criminal Complaint of Jose NUNEZ-Arellano,'
aka MANUEL, AKA VIEJON, and Huber NUNEZ-Arellano, aka GORDO. The facts contained
in this affidavit are based upon information of my own personal knowledge, observations and/or
facts related to me by other agents of HSI and/or other law enforcement personnel involved in
this investigation Because this affidavit is being submitted for the limited purpose of
establishing probable cause for this arrest, the affidavit may not contain every fact known to me
during the course of this investigation

3. On August 22, 2018, the Houston Police Department (HPD) notified HSI Houston special
agents that they received a complaint from a female in New Jersey that her brother had been
kidnapped in Houston by his smugglers

4. On the same day HSI Houston special agents contacted Guatemalan national Ilsia
MAZARIEGOS-Salazar (Hereinafter ILSIA), who reported that her brother, identified as
Guatemalan national Migdael MAZARIEGOS-Salazar (MIGDAEL), had been successfully
smuggled to Houston, Texas by August 12, 2018, after arranging paying an $8,500 US dollar
smuggling fee to smugglers in Guatemala. According to ILSIA, the smugglers reported that he
was already in Houston but Were requesting an additional $7,000 US dollars fee in order to
release him, threatening her to pay the additional money or “MIGDAEL would be killed, t
chopped up into pieces and disappeared”. ILSIA further added that a smuggler she identified as
“EL SOBRINO” (THE NEPHEW) also told her that if she called police “they Would kill him”
and that “they had people everywhere”. ILSIA also reported that she had spoken directly with
MlGDAEL on telephone number (956) 599-8196 (Hereinafter TARGET NUMBER) initially on
August 12, 2018, and subsequently on August 20, 2018. That day TARGET NUMBER was
identified as an AT& T Wireless cellphone number, MIGDAEL Was positively identified in
HSI systems from a 2015 arrest by Border Patrol in Alice, Texas.

5. On August 23, 2018, HSI agents in New Jersey met with ILSlA and placed a monitored
call to number (956) 599-8196. The unidentified male (Hereinafter UM) and ILSIA agreed that
a friend in Houston would contact UM later that day to arrange for a meeting to pay the $7,000

US dollars in exchange for MIGDAEL.

 

 

Case 4:18-mj-01886 Document 1 Filed in TXSD on 11/26/18 Page 3 of 7

6. Based on the death threats made directly to ILSIA regarding her brother MIGDAEL, on
August 23, 2018, HSI Houston special agents arranged for an exigent location service with AT&
T Wireless and confirmed that the device associated with TARGET NUMBER was located in
Houston, Texas. Surveillance was initiated and led HSI special agents to the Sunset Crossing
Apartment Homes at 10630 Beechnut St, iri Houston Texas.

7. Later that day, an HSl Houston undercover agent (Hereinafter UCA) contacted the
TARGET NUMBER and arranged a meeting to make the exchange of the $7,000 US dollars for
MIGDAEL. UM, utilizing the TARGET NUMBER, directed the UCA to the HEB supermarket
at 10100 Beechnut St in Houston to make the exchange HSI surveillance at the Sunset Crossing
Apartment Homes observed a white Chevrolet Tahoe depart the apartments with three Hispanic
males on board and followed it to the meeting location with the UCA. At the meeting location
the UCA stood outside the Tahoe’s driver door and engaged both the driver and the front
passenger who directed him to board the vehicle to exchange the money. The UCA confirmed
that MIGDAEL was in the back seat of the vehicle and subsequently signaled the surveillance
agents to make the arrest. The UCA was forced to toss the currency from his hands into the
vehicle and identify himself as a federal officer due to the driver and front passenger being
extremely aggressive and uncooperative Both the driver and the front passenger were arrested
and MIGDAEL was detained for immigration violations

8. Shortly after the arrests, HSI special agents conducted an exigent search for other
possible hostages of apartment numbers 115 and 112 at the Sunset Crossing Apartment Homes
that were identified during the surveillance A search for hostages in apartment 115 resulted in
the encounter of four additional illegal aliens and apartment 112 was found empty at the time
with the front door completely unlocked. HSI special agents were forced to break into apartment
115 because the entrance door was dead-bolted and the windows were obscured. After securing
entry into apartment 115 and securing the illegal aliens, agents observed that the windows were
boarded up and obscured from the inside and the main door had a lock that was keyed both
inside and outside.

9. All encountered subjects were transported to the Immigration and Customs Enforcement
(ICE) Service Processing Center (SPC) for further processing and interviews

10. At the SPC, the driver of the white Tahoe was identified as Mexican national Isrnael
RODRIGUEZ~Serrano and the passenger as Mexican national Daniel LOPEZ~Garcia. Both
RODRIGUEZ-Serrano and LOPEZ-Garcia had previous encounters with Border Patrol agents in
Texas.

11. At the SPC, agents interviewed Guatemalan national MIGDAEL, who stated that he
travelled from Guatemala and through Mexico to join family in New Jersey in order work and t`o
make a better living for his family. MIGDAEL stated that his sister ILSlA arranged a payment
of approximately $8,500 U.S. dollars in advance to be Smuggled into the U.S. MIGDAEL
identified RODRIGUEZ-Serrano in a photographic lineup display as the driver of the vehicle in
which he was being transported to the meeting in Houston when the police detained them.
MIGDAEL stated that RODRIGUEZ-Serrano was the person in charge at the stash house he was
being held and the driver that picked him up in Houston from the driver that transported him
from the brush into Houston, MIGDAEL further identified LOPEZ-Garcia in a photographic
lineup display as the other person in charge of the stash house in Houston where he arrived at

 

Case 4:18-mj-01886 Document 1 Filed in TXSD on 11/26/18 Page 4 of 7

since August 12, 2018. MIGDAEL further added that he was afraid he Was going to be harmed
when he was told he was going to be released and informed RODRIGUEZ-Serrano that he
would not go anywhere without talking with his sister. MIGDAEL also stated that both
RODRIGUEZ~Serrano and LOPEZ~Garcia were in charge of keeping food supplies at the stash
house and both kept the illegal aliens locked into the apartment With the windows boarded up.
MIGDAEL further identified apartment 115 as the stash house he was being held at.

12. At the SPC, agents interviewed Guaternalan national Justo Rodrigo NOJ (Hereinafter
NOJ), who stated that he travelled from Guatemala to get to Maryland to work and support his
family financially. NOJ stated that his mother-in-law paid a smuggling fee of $15,000 U.S.
dollars in full in Guatemala but that he was still being held against his will and was being
extorted for an extra $2,300 US dollars. NOJ identified RODRIGUEZ-Serrano as the driver of
the vehicle in which he was transported from McAllen to Houston, Texas, to the stash house he
was detained at by police in Houston. NOJ also identified LOPEZ-Garcia as a stash house guard
who also brought food.

13. At the SPC, agents interviewed Guatemalan national Pedro Gerardo GOMEZ-Veliz 1
(Hereinafter GOMEZ-Veliz), who stated that he travelled from Guatemala to get to Florida, to
work and support his family financially GOMEZ-Veliz stated that his uncle was paying a
smuggling fee between S13,000 to 315,000 US dollars from which he still owed between $2,000
and $3,000 US dollars. GOMEZ-Veliz identified RODRIGUEZ-Serrano as the person who
placed him in the stash house and took his cellphone away. GOMEZ-Veliz also identified
LOPEZ-Garcia as the assistant to RODRIGUEZ-Serrano.

14. In an interview after his arrest and after waiving his constitutional rights, RODRIGUEZ-
Serrano admitted to his role in running the stash house for a $250 US dollar payment per load of
aliens that he did for his boss MANUEL. RODRIGUEZ-Serrano also admitted keeping the
aliens locked in the apartment to prevent escapes because he had recently lost one alien and his
boss charged him personally for the lost income. RODRIGUEZ~Serrano identified MANUEL’$
telephone number as 346-901-9442, Which agents found during a consented search of the LG '
cellphone seized from RODRIGUEZ-Serrano bearing telephone number 956-599-8196. Text
messages between these two cellphone numbers showed RODRIGUEZ-Serrano consulting the
delivery of TIAGO’s alien and the fee to collect, to what MANUEL responded to collect $7,000
U.S. dollars and to get rough for the transaction HSI Houston special agents also seized two
cellphones from LOPEZ-Garcia, in Which during a later search pursuant to a search warrant,
found that one of the phones contained MANUEL’s telephone number saved as a contact named
“MANUELA”.

15. On August 27, 2018, HSI Houston special agents obtained copies of the lease agreements
and applications for lease for the Sunset Crossing Apartment Homes apartment numbers 115 and
112 at 10630 Beechnut St, Houston, Texas 77072. According to the documents, apartment 115
was leased by a Jose NUNEZ, born November 7, 1987, who presented a Mexican driver license
under the name of Jose NUNEZ-Arellano, which includes his photograph According to
immigration records, Mexican national Jose NUNEZ-Arellano, born on November 8, 1987, alien
file number AXXXXXXXX, was issued an expedited removal from the U.S. on March 17, 2013
and has been removed subsequently multiple times. Immigration records include photographs
for all of the encounters of NUNEZ~Arellano and said photographs depict the same individual
from the Mexican driver license supplementing the lease agreement for apartment 115.

 

 

 

Case 4:18-mj-01886 Document 1 Filed in TXSD on 11/26/18 Page 5 of 7

16. On August 30, 2018, HSl Houston special agents conducted a consented search of
apartments 115 and 112 oat the Sunset Crossing Apartment Homes, after the apartment complex
management rescinded the lease contracts for both units for being use in criminal activity. That
day the management company provided access to HSl agents to both units before their personnel
discarded their contents. Agents found several items from both apartments, to include a Western
Union receipt dated August 2, 2018, in which Huber NUNEZ-Arellano, at 7825 Corporate Dr,
Houston, Texas, telephone number 956-599-5905, sent $300 U.S. dollars to a Juana NUNEZ-
Arellano in Michoacan, Mexico. A review on this telephone number in financial databases
revealed more money transfers in the name of Huber NUNEZ-Arellano, both as sender and
receiver.

17. On October 2, 2018, HSl special agents re-interviewed GOMEZ-Veliz, who identified
Jose NUNEZ-Arellano from a photo lineup as MANUEL, aka VIEJGN (Hereinafter referred to
as MANUEL). GOMEZ-Veliz further stated that he saw MANUEL at the apartment once after
MANUEL and RODRIGUEZ-Serrano transported him along three other illegal aliens from
somewhere in San Antonio, 'l`exas, into the stash house they were arrested in. GOMEZ-Veliz
further stated that after being smuggled from McAllen to San Antonio through a Border Patrol
checkpoint and concealed in a painter’s work van, he and the other illegal aliens were turned
over to MANUEL and RODRIGUEZ-Serrano (aka MARIACHI) at a gas station. GOMEZ-Veliz
specified that MANUEL and RODRIGUEZ-Serrano transported him and the other three illegal
aliens on board a white Chevrolet Tahoe he identified from a photo captured after the arrests.

18. After RODRIGUEZ-Serrano and LOPEZ-Garcia’s arrests, HSl Houston special agents
conducted a consented search of the two cellphone devices seized from RODRIGUEZ-Serrano.
During the search agents found multiple photos of RODRIGUEZ-Serrano, MANUEL and a
subject identified from the photos as Huber NUNEZ-Arellano (Hereinafter HUBER). Among
the photos agents found a photo depicting MANUEL and RODRIGUEZ-Serrano standing at an
apartment kitchen and several other photos of RODRIGUEZ-Serrano and another subject posing
with a rifle while sitting on a sofa. The other subject posing with the rifle was identified through
a photo that depicted his Mexican voter card with his full name and date of birth. According to
immigration records, Mexican national Huber NUNEZ-Arellano, alien file 208280225, was
issued an expedited removal on June 29, 2015 and removed to Mexico. Subsequently HUBER
has been deported multiple times lrnmigration records include photographs for all of HUBER’s
encounters with immigration authorities and said photographs depict the same individual posing
in the photos with the rifle and with the Mexican voter card. Both of HUBER and MANUEL’s
immigration records identified their parents as Mexican nationals Jose NUNEZ-Garcia and
Severa ARELLANO-De Leon, from Michoacan, Mexico.

19. On November 2, 2018, HSl Houston special agents re-interviewed RODRIGUEZ»
Serrano at the U.S. District Court building in Houston, Texas. RODRIGUEZ-Serrano identified
MANUEL from a photo lineup as his boss from the stash house he was operating in Houston,
Texas. R()DRIGUEZ-Serrano further identified MANUEL in the photo of himself posing with
MANUEL in a kitchen area. RODRIGUEZ-Serrano stated that he Went twice to San Antonio
with MANUEL to pick up illegal aliens that MANUEL drove back to the stash house on the
white Chevrolet Tahoe in which he was arrested in. RODRIGUEZ-Serrano further identified
MANUEL as the person who directed him to collect alien smuggling fees from the illegal aliens’

 

 

Case 4:18-mj-01886 Document 1 Filed in TXSD on 11/26/18 Page 6 of 7

relatives and Whom he gave those proceeds to after the collection. RODRIGUEZ-Serrano also
stated that MANUEL is the owner of the white Chevrolet Tahoe that he drove around to deliver
aliens and buy food. RODRIGUEZ-Serrano further stated that MANUEL is the one that
authorized him to deliver MIGDAEL to the undercover agent and instructed him to collect
$7,000 U.S. dollars.

20. During the same interview RODRIGUEZ-Serrano identified HUBER as another of
MANUEL’s worker, name unknown, who typically managed the illegal aliens in apartment l 12
at the Sunset Crossing Apartment Homes. RODRIGUEZ-Serrano further describer HUBER as
the guy with access to the firearms who cared, fed7 delivered the illegal aliens and collected the
fees from the relatives of the illegal aliens for MANUEL. RODRIGUEZ-Serrano also stated that
MANUEL and HUBER hung out together a lot and went to San Antonio to pick up illegal aliens
all the time. Further into the interview, RODRIGUEZ-Serrano stated that he took the photo of
HUBER’s Mexican voter card because MANUEL asked him to send him the photo and HUBER
just handed him the card to comply with the request.

21. On November 15, 2018, HSl special agents identified telephone number 956-599-5905
saved as a contact named “GORDO” in LOPEZ-Garcia’s LG cellphone. Agents also identified
that on July 30, 2018, RODRIGUEZ-Serrano received an address link via WhatsApp from
telephone number 956-599~5905 on his seized Samsung Galaxy S7. This number is not saved as
a contact in the phone and the provided address link is for a location on U.S. Interstate Highway
l-lO in the outskirts of San Antonio, 'l`exas, where RODRIGUEZ-Serrano stated that he went
once with HUBER and MANUEL and twice With MANUEL to pick up illegal aliens for their
stash house. RODRIGUEZ-Serrano also stated that MANUEL and HUB ER went continuously
together to San Antonio to pick up illegal aliens as well. On August 2, 2018, HUBER requested
RODRIGUEZ-Serrano to buy a six pack of sodas via a WhatsApp message, which is consistent
with RODRIGUEZ-Serrano’s statement that he sometimes did the food shopping for the stash
house. On August 20, 2018, RODRlGUEZ-Serrano sent HUBER the Mexican telephone
number of alien smuggler SECO via WhatsApp for him to be picked up at the border, which is
consistent with HUBER’s removal from the U.S. in August 2018 after being apprehended by
Border Patrol. Furthermore, agents identified telephone number 956-599-5905 as a telephone
number that RODRIGUEZ-Serrano attempted to call eight times after his arrest, specifically
between August 25 and August 27, 2018, from his detainee account at the Immigration and
Customs Enforcement (ICE) Contract Detention Facility in Houston, Texas.

22. Based upon the evidence gathered from the investigation, I believe there is probable
cause to believe that Jose NUNEZ-Arellano, aka MANUEL, aka VIEJON, and HUBER
NUNEZ-Arellano, aka GORDO, violated Title 8, United States Code, Section
1324(a)(1)(A)(v)(I), by combining, conspiring, confederating and agreeing with each other, and
with persons known and unknown, to transport and move illegal aliens within the United States,
in any manner whatsoever, knowingly an in reckless disregard of the fact that such aliens had ~
come to, entered and remained in the United States in violation of law, and to conceal, harbor
and shield from detection the said aliens, in violation of Title 8, United States Code, Sections
l324(a)(l)A)(ii), 1324(a)(1)(A)(iii) and l324(a)(l)(B)(i).

 

Case 4:18-mj-01886 Document 1 Filed in TXSD on 11/26/18 Page 7 of 7

/Special Agent Ric€rd oralesi
' Homeland Secrfrity nvestigations

Houston, Texas

Sworn and subscribed before me on November 26, 2018 and l find probable cause.

WQ¢LW

Dena Hanovice Palerrno

 

U.S. Magistrate Judge

 

